Case 3:09-cr-00158-B_ Document 56 Filed 12/10/18. Page1of2 PagelD 437
UNITED STATES DISTRICT COURT

for
NORTHERN DISTRICT OF TEXAS

Report on Offender Under Supervision - No Court Action Recommended

Name of Offender: Christopher Scott Jent Case No.: 3:09-CR-158-B(01)
Name of Sentencing Judge: U.S. District Judge Jane J. Boyle

Date of Original Sentence: October 11, 2012

Original Offense: Securities Fraud, 15 U.S.C. § 77q(a) and 77x

Original Sentence: 60 months custody, 3-year term of supervised release

 

 

 

 

Revocations: None
Type of Supervision: Supervised Release Date Supervision Commenced: February 16, 2016
Assistant U.S. Attorney: Alan M. Buie Defense Attorney: Reed W. Prospere

 

 

(Court appointed)

 

Notification To The Court For Cause As Follows:

The probation officer believes that the offender has violated the following condition which requires
official notification although no Court action is being recommended at this time.

I.

Violation of Special Condition

The defendant shall pay any remaining balance of restitution in the amount of $53,801,661.95 as set out
in this Judgement.

Nature of Noncompliance

Since the commencement of Christopher Jent's supervision, he has been supervised by the Eastern
District of Texas. It has been reported Mr. Jent has maintained a stable residence in Plano, TX, and
stable employment at Danny W. Looney P.C., in Plano, TX. His employer is aware of his offense and
supervision obligation which was verified by the probation office. Mr. Jent's term of supervised release
is scheduled to expire on November 15, 2019.

From March 2015 through April 2018, he diligently paid 10% of his gross monthly income toward the
outstanding restitution balance, per the court order. Following a financial investigation, it was
determined Mr. Jent had a significant monthly positive cash flow and had the ability to pay more than
10% of his gross monthly income; therefore, his payment schedule was increased, and he began paying
$900 per month. To date, Mr. Jent has paid a total of $96,244.67 toward the Joint and Several
Restitution ordered. There is a current restitution balance of $53,086,495.

Based on financial investigations, which include Mr. Jent submitting financial statements containing
supportive documentation verifying his monthly cash inflows and outflows, review of credit bureau
reports, tax returns, and random unannounced home contacts conducted by U.S. Probation to monitor his
economic circumstance, it has been determined he has been living within his means and has paid to the

12A (revised 12/20/16) Page 1 of 2
 

Christ i
Repo obese t09-cr-00158-B Document 5g , Filed 12/10/18 Page 2 of 2 PagelD 438

pervision - NO Action Recommende:

best of his ability. Furthermore, the U.S. Attorney's Office's Financial Litigation Unit will continue
collection of the remaining balance.

Mr. Jent will be instructed to continue submitting payments following expiration of his supervised
release, and the probation officer will continue collection efforts until that time. The Financial
Litigation Unit of the U.S. Attorney's office will also be advised of the remaining balance.

It is respectfully recommended that Mr. Jent's supervised release be allowed to expire without full
payment. The Probation Office will immediately inform the Court concerning any further supervision
issues which may warrant Court notification.

I declare under penalty of perjury that the
foregoing is true and correct.

 

 

Executed on December 6, 2018 Approved,

s/Audra Schultz s/Adam Morton

U.S. Probation Officer Supervising U.S. Probation Officer
Arlington Phone: 817-505-0998

Phone: 817-505-1079
Fax: 817-649-5954

Order ofthe Court:

 

of Agrees with the recommendation of the probation officer.

O

Ood

AS

Orders the probation officer to submit a request for modifying the conditions or term of
supervision.

Orders the probation officer to submit a request for warrant or summons.

Other or Additional:
Janey. Boyl
U.%/District Judge

/2°10 18
Date

File under seal until further order of the Court.

 

Page 2 of 2
